711 N.W.2d 751 (2006)
474 Mich. 1111
Gregory J. BOWENS, Paula M. Bridges, Gary A. Brown, Robert B. Dunlap, and Phillip A. Talbert, Plaintiffs-Appellees,
v.
AFTERMATH ENTERTAINMENT, Amazon.Com, Inc., AOL Time Warner, Philip J. Atwell, Barnes & Noble, Inc., Barnes & Noble.Com, Inc., Best Buy Co., Blockbuster, Inc., Chronic 2001 Touring, Inc., John Doe Number *752 One, John Doe Number Two, Eagle Rock Entertainment, Eagle Vision, Inc., Geronimo Film Productions, HMV Media Group, Honigman Miller Schwartz & Cohn, L.L.P., Ingram Entertainment Holdings, Interscope Records, Inc., Ervin Johnson, Magic Johnson Productions, Metropolitan Entertainment, Movie Gallery.Com, Inc., Radio Events Group, Inc., Red Distribution, Inc., Phil Robinson, William Silva, Trans World Entertainment, Corp., Kirdis Tucker, W H Smith, PLC, House of Blues Concerts, Borders Group, Inc., Wherehouse Entertainment, MGA, Inc., MTS, Inc./Tower Records, The Musicland Group, and Andre Young, Defendants-Appellants, and
CDNOW, Inc., Circuit City Stores, Inc., Harmony House Records & Tapes, Inc., Hastings Entertainment, Inc., and Panavision, Inc., Defendants.
Docket No. 129112, COA No. 250984.
Supreme Court of Michigan.
April 13, 2006.
On order of the Court, the application for leave to appeal the April 19, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.